MEMORANDUM **
Sourattana Keungmanivong, a native and citizen of Laos, petitions for review of a Board of Immigration Appeals’ decision affirming the immigration judge’s (“IJ”) denial of his application for cancellation of removal, section 212(c) relief, withholding of removal, and relief under the Convention Against Torture. Keungmanivong was found removable under 8 U.S.C. § 1227(a)(2)(A)(iii), after he conceded that his conviction for receipt of stolen property under CaLPenal Code § 496 qualified as *968an aggravated felony. We lack jurisdiction to review a final order of removal based on an aggravated felony conviction, but retain jurisdiction to determine whether an individual is actually an alien removable by reason of having committed an aggravated felony. Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1070 (9th Cir.2003).
Our decision in Perdomo-Padilla v. Ashcroft, 333 F.3d 964 (9th Cir.2003) forecloses Keungmanivong’s contention that he is a citizen or national of the United States not subject to removal because he filed two applications for naturalization.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.